DETAILED ACTION
This is a first action on the merits, in response to the claims received 7/18/2019. Claims 1-17 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 7/18/2019 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,6,9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, (USNO.2009/0191735).
 	As for claim 1, Lin discloses and shows in Figs 7 and 9 a retractable charging device comprising: a housing defining an interior space; a cable operationally coupled to a retractor coupled to the housing and positioned in the interior space such that the cable is selectively extensible from the housing through an orifice positioned in the housing and such that the retractor is positioned for selectively retracting the cable into the interior space; a coupler (via ref’s electrical connectors) coupled to a terminus of the cable external to the housing wherein the coupler is configured for operationally coupling the cable to an electronic device of a user; a cord coupled to and extending from the housing, the cord being operationally coupled to the cable; a power supply (ref’s transformer) being AC to DC type wherein the power supply is configured for transforming and rectifying alternating current; and a connector coupled to the cord wherein the connector is configured for coupling the power supply to a source of alternating current for recharging a battery of the electronic device of the user (par.[0023-0043])
 	As for claim 2, Lin discloses and shows in Figs 7 and 9 including the housing being substantially disc shaped
 	As for claim 6, Lin discloses and shows in Figs 7 and 9 orifice being positioned in a sidewall of the housing.
 	As for claim 9, Lin discloses and shows in Figs 7 and 9 coupler comprising at least one of a DC power connector and a combination computer bus and DC power connector
 	As for claim 10, Lin discloses and shows in Figs 7 and 9 a connector being integral to the power supply

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
  As for claims 3-5, Lin discloses the claimed invention except for cable being extensible up to 3.0 meters from the housing, cable being extensible up to 2.0 meters from the housing, and cable being extensible up to 1.0 meters from the housing. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have extensible up to 3.0 meters from the housing, cable being extensible up to 2.0 meters from the housing, and cable being extensible up to 1.0 meters from the housing for advantages such as broadening a practical use of the device. 	 

  Allowable Subject Matter
Claim 17 allowed.
Claims 7-8, 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 7: retractor comprising: a shaft positioned in the interior space and rotationally coupled to a top and a bottom of the housing; a pair of hubs coupled to and extending radially from the shaft defining a slot, the cable being coupled to and selectively loopedly positionable around the shaft within the slot; a spring operationally coupled to the shaft, the spring being coil type wherein the spring is configured for tensioning as the cable is uncoiled from the shaft and extended from the housing; a ratchet wheel positioned in the interior space and coupled to the shaft; a pawl positioned in the interior space and pivotally coupled to the housing, the pawl being selectively operationally couplable to the ratchet wheel such that the pawl is positioned for intermittently engaging the ratchet wheel for extending the cable from the housing; and a button coupled to the housing, the button being depressible, the button being spring loaded, the button being operationally coupled to the pawl wherein the button is configured for depressing for disengaging the pawl from the ratchet wheel such that the cable is retracted into interior space, in combination with the remaining limitations of independent claims

Claim 17: A retractable charging device comprising: a housing defining an interior space, the housing being substantially disc shaped; a cable operationally coupled to a retractor coupled to the housing and positioned in the interior space such that the cable is selectively extensible from the housing through an orifice positioned in the housing and such that the retractor is positioned for selectively retracting the cable into the interior space, the cable being extensible up to 3.0 meters from the housing, the cable being extensible up to 2.0 meters from the housing, the cable being extensible up to 1.0 meters from the housing, the orifice being positioned in a sidewall of the housing, the retractor comprising: a shaft positioned in the interior space and rotationally coupled to a top and a bottom of the housing, the cable being coupled to and selectively loopedly positionable around the shaft, a pair of hubs coupled to and extending radially from the shaft defining a slot, the cable being coupled to and selectively loopedly positionable around the shaft within the slot, a spring operationally coupled to the shaft, the spring being coil type wherein the spring is configured for tensioning as the cable is uncoiled from the shaft and extended from the housing, a ratchet wheel positioned in the interior space and coupled to the shaft, a pawl positioned in the interior space and pivotally coupled to the housing, the pawl being selectively operationally couplable to the ratchet wheel such that the pawl is positioned for intermittently engaging the ratchet wheel for extending the cable from the housing, and a button coupled to the housing, the button being depressible, the button being spring loaded, the button being operationally coupled to the pawl wherein the button is configured for depressing for disengaging the pawl from the ratchet wheel such that the cable is retracted into interior space, the button being substantially centrally positioned on the top of the housing; a coupler coupled to a terminus of the cable external to the housing wherein the coupler is configured for operationally coupling the cable to an electronic device of a user, the coupler comprising at least one of a DC power connector and a combination computer bus and DC power connector; a cord coupled to and extending from the housing, the cord being operationally coupled to the cable; a power supply operationally coupled to the cord, the power supply being AC to DC type wherein the power supply is configured for transforming and rectifying alternating current; a connector coupled to the cord wherein the connector is configured for coupling the power supply to a source of alternating current for recharging a battery of the electronic device of the user, the connector being integral to the power supply; a battery coupled to the housing and positioned in the interior space; a plurality of first bulbs coupled to the housing and operationally coupled to the battery wherein the plurality of first bulbs is configured for illuminating an area proximate to the housing, each first bulb comprising a first light emitting diode, the plurality of first bulbs extending substantially around a circumference of the sidewall; a second bulb coupled to the button and operationally coupled to the battery wherein the second bulb is configured for accentuating the button, the second bulb comprising a second light emitting diode; a cutout positioned in the housing proximate to the battery; and a panel selectively couplable to the housing for closing the cutout wherein the panel is configured for decoupling from the housing for opening the cutout for replacing the battery, in combination with the remaining limitations of independent claims 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859